Citation Nr: 0610942	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  93-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for residuals of a head 
injury. 

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 RO decision which found 
that new and material evidence had not been received to 
reopen the veteran's claims seeking service connection for 
hair loss, skin disorder, lung disorder, residuals of head 
injury, and psychiatric disorder, to include PTSD.  In 
October 1993, May 1998, and March 2000, the Board remanded 
the veteran's claims for additional procedural and 
evidentiary development.

In January 2001, the RO issued a rating decision which 
determined that the veteran had received an overpayment of VA 
benefits.  Later that same month, the veteran filed a notice 
of disagreement with this decision.

In April 2004, the Board found that new and material evidence 
had been submitted to reopen the veteran's claims for service 
connection for hair loss, skin disorder, lung disorder, 
residuals of head injury, and a psychiatric disorder, to 
include PTSD.  The Board then remanded these claims for 
additional development and adjudication by the RO on a de 
novo basis.  The Board also remanded the issue of waiver of 
overpayment of pension benefits for issuance of a statement 
of the case.  

During the course of this appeal, the RO issued an April 2004 
decision which denied service connection for prostate cancer, 
and denied entitlement to special monthly pension (SMP) based 
on the need for aid and attendance.  The veteran subsequently 
perfected an appeal of his claim for service connection for 
prostate cancer.  His substantive appeal form, filed in June 
2005, specifically noted that he did not wish to appeal the 
SMP issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2006, the Board sent notice to the veteran that the 
Board no longer employed the Veterans Law Judge who conducted 
his Travel Board hearing in October 1999.  The Board's 
correspondence requested that the veteran clarify whether he 
wanted to attend another hearing in this matter.  In March 
2006, the veteran responded indicating that he would like to 
be scheduled for a videoconference hearing before a Veterans 
Law Judge. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO, to be 
conducted by a Veterans Law Judge.  
Thereafter, the case should be returned 
to the Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






